Darrell Hickman, Justice, dissenting. Consistent with the position that I took in Harkness v. State, 264 Ark. 561, 572 S.W. 2d 835 and McCree v. State, 265 Ark. 46, — S.W. 2d —. I dissent to granting the rule on the clerk in this case. There was no good cause shown for the record being tendered to our clerk three months late. The young attorney for Willie Richmond stated that this was his first appeal and that he did not know he had only ninety days to lodge the record; he thought that he had seven months. It is my opinion this was not for good cause. We should not presume incompetence of counsel without a hearing of some sort and I would deny the motion and let the matter take its natural course.